03/26/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0218



                                    No. DA 18-0218


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

RANDY LEE TYER,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including June 5, 2020, within which to prepare, serve, and file its response

brief.




JK                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 26 2020